                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                  AT OWENSBORO

MICHEAL CURRY                                                                         PLAINTIFF

v.                                                     CIVIL ACTION NO. 4:19-CV-P52-JHM

DAVIESS COUNTY JAIL et al.                                                         DEFENDANTS


                                  MEMORANDUM OPINION

       This is a pro se civil rights action brought by a convicted prisoner pursuant to 42 U.S.C.

§ 1983. The Court has granted Plaintiff Micheal Curry leave to proceed in forma pauperis. This

matter is before the Court for screening pursuant to 28 U.S.C. § 1915A. For the reasons set forth

below, this action will be dismissed.

                                I. SUMMARY OF COMPLAINT

       Plaintiff is incarcerated at the Daviess County Jail (DCJ). He sues the DCJ and “Jailer

Maglinger” in his official capacity only.

       Plaintiff states as follows:

       I’m writing this claim against Daviess County Jail because of inhuman treatment
       for denying me my medication which was prescribed by a previous doctor.

       Also for not allowing me to progress as a human and stunting my chance of being
       with my family by not allowing me to work and get work credit.

       Also by putting me in the same pod and cell will [sic] people who are killers and
       robbers . . .

       Which violate my rights as a human being.

       Plaintiff does not indicate what relief he seeks.

                                      II. LEGAL STANDARD

       Because Plaintiff is a prisoner seeking relief against governmental entities, officers,

and/or employees, this Court must review the instant action under 28 U.S.C. § 1915A. Under
§ 1915A, the trial court must review the complaint and dismiss the complaint, or any portion of

the complaint, if the Court determines that it is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.

1997), overruled on other grounds by Jones v. Bock, 544 U.S. 199 (2007). In order to survive

dismissal for failure to state a claim, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

        “[A] district court must (1) view the complaint in the light most favorable to the plaintiff

and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC,

561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)

(citations omitted)). “[A] pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89

(2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). However, while liberal, this

standard of review does require more than the bare assertion of legal conclusions. See Columbia

Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995). The Court’s duty “does not

require [it] to conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979),

or to create a claim for a plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169

(6th Cir. 1975). To command otherwise would require the Court “to explore exhaustively all

potential claims of a pro se plaintiff, [and] would also transform the district court from its

legitimate advisory role to the improper role of an advocate seeking out the strongest arguments

and most successful strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278

(4th Cir. 1985).



                                                   2
                                         III. ANALYSIS

       Section 1983 creates no substantive rights but merely provides remedies for deprivations

of rights established elsewhere. Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d 340, 351 (6th

Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v. Toledo, 446 U.S.

635, 640 (1980). “A plaintiff must allege the violation of a right secured by the Constitution and

laws of the United States, and must show that the alleged deprivation was committed by a person

acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). “Absent either element,

a § 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).

       A. Medical Claim

       Plaintiff first alleges that his rights have been violated because he is being denied

medication which was previously prescribed to him.

       To establish an Eighth Amendment violation premised on inadequate medical care, a

prisoner must demonstrate that the defendant acted, or failed to act, with “deliberate indifference

to serious medical needs.” Farmer v. Brennan, 511 U.S. 825, 835 (1994) (quoting Estelle v.

Gamble, 429 U.S. 97, 104 (1976)); Terrance v. Northville Reg’l Psychiatric Hosp., 286 F.3d 834

(6th Cir. 2002). Such a claim “has two components, one objective and one subjective.”

Comstock v. McCrary, 273 F.3d 693, 702-03 (6th Cir. 2001). To satisfy the objective

component, “‘the inmate [must] show that he is incarcerated under conditions posing a

substantial risk of serious harm.’” Blackmore v. Kalamazoo Cty., 390 F.3d 890, 896 (6th Cir.

2004) (quoting Farmer v. Brennan, 511 U.S. at 834). “[T]he evidence need only show that ‘the

medical need at issue is sufficiently serious.’” Blackmore, 390 F.3d at 896 (quoting Farmer,

511 U.S. at 834). To satisfy the subjective component, the plaintiff must allege facts which, if

true, would show that the official being sued subjectively perceived facts from which to infer



                                                 3
substantial risk to the prisoner, that he did in fact draw the inference, and that he then

disregarded that risk. Comstock, 273 F.3d at 702-03. The indifference must be substantial; that

is, it must be an offense to evolving standards of decency. Estelle, 429 U.S. at 106.

       Here, Plaintiff does not indicate what medication he is being denied or for what condition

the medication was prescribed. Plaintiff’s allegation is simply too vague to allow the Court to

conclude that he is being placed at substantial risk of harm by the denial of this medication.

Thus, the Court will dismiss this claim for failure to state a claim upon which relief may be

granted.

       B. Work Claim

       Plaintiff also claims that his rights are being violated because he is not being allowed to

work or earn “work-credit.” However, a prisoner does not have a constitutional right to

employment. Martin v. O’Brien, 207 F. App’x 587, 590 (6th Cir. 2006) (citing Newsom v.

Norris, 888 F.2d 371, 374 (6th Cir. 1989)); see also Ivey v. Wilson, 832 F.2d 950, 955 (6th Cir.

1987) (same); Carter v. Tucker, 69 F. App’x 678, 680 (6th Cir. 2003) (same). Likewise, “[a]

Kentucky inmate possesses no inherent constitutional right . . . to accumulate good time

credits.” Grinter v. Knight, 532 F.3d 567, 575 (6th Cir. 2008) (citation and internal quotation

marks omitted). Thus, this claim is also subject to dismissal for failure to state a claim upon

which relief may be granted.

       C. Safety Claim

       Finally, the Court turns to Plaintiff’s allegation that he is being housed “in the same pod

and cell will [sic] people who are killers and robbers.”

       The Court construes this allegation as an Eighth Amendment claim for deliberate

indifference to safety. To succeed on such a claim, a plaintiff must show that he faces a



                                                  4
sufficiently serious risk to his health or safety and that the defendant official acted with

“‘deliberate indifference’ to [his] health or safety.” Mingus v. Butler, 591 F.3d 474, 479-80

(6th Cir. 2010) (citing Farmer v. Brennan, 511 U.S. at 834). “[W]hile a prisoner does not need

to demonstrate that he has been the victim of an actual attack to bring a personal safety claim, he

must establish that he reasonably feared such an attack.” Thompson v. Cty. of Medina, Ohio,

29 F.3d 238, 242 (6th Cir. 1994) (citing Marsh v. Arn, 937 F.2d 1056, 1062 n. 5

(6th Cir.1991)).

         The Court finds that Plaintiff’s allegations do not meet this standard. Plaintiff has failed

to establish that he reasonably fears for his safety because he has not alleged that there was any

prior physical violence committed at the jail by the inmates he supposedly fears. See Wilson v.

Seiter, 893 F.2d 861, 865 (6th Cir.1990) (“The absence of allegations of prior physical violence

involving any inmate supporting appellants’ claims leads us to conclude that their fear is not

reasonable.”), vacated on other grounds, 501 U.S. 294 (1991). Thus, the Court will also dismiss

this claim for failure to state a claim upon which relief may be granted.

                                        IV. CONCLUSION

         For the foregoing reasons, the Court will dismiss this action by separate Order.

Date:   June 5, 2019




cc:     Plaintiff, pro se
        Defendants
        Daviess County Attorney
4414.011




                                                   5
